DETAILED ACTION
 Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on February 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, US 2012/0049347.
Regarding claim 1, Wang shows a package structure (semiconductor structure 100), comprising: a circuit substrate (chip 100/ wiring layer 120); a semiconductor package (chip 150) disposed on and electrically connected to the circuit substrate (chip 100/ wiring layer 120); a lid structure (element  194 in Fig. 1) disposed on the circuit substrate covering the semiconductor package, wherein the lid structure is attached to the circuit substrate (see FIG. 1) through an adhesive material (bump pad 142); and a plurality of first spacer structures ( element between 190 and 150 i.e. edge of element 150) surrounding the semiconductor package, wherein the plurality of first spacer structures is sandwiched between the lid structure and the circuit substrate, and 
Regarding claim 2, Wang shows a package structure (semiconductor structure 100), wherein the circuit substrate comprises a plurality of openings that exposes conductive pads (pad 142) of the circuit substrate, and the plurality of first spacer structures is disposed within the plurality of openings and connected to the conductive pads (see FIG. 1 and related text).
Regarding claim 3, Wang shows a package structure (semiconductor structure 100), further comprising a plurality of second spacer structures (end portion of element 190) surrounding the plurality of first spacer structures, wherein the plurality of second spacer structures is sandwiched between the lid structure and the circuit substrate, and includes a top portion in contact with the lid structure and a bottom portion in contact with the circuit substrate (see FIG. 1 and related text).  
Regarding claim 4, Wang shows a package structure (semiconductor structure 100), wherein the adhesive material is located in between the plurality of first spacer structures and the plurality of second spacer structures, and spaced apart from the plurality of first spacer structures and the plurality of second spacer structures (see FIG. 1 and related text).  
Regarding claim 5, Wang shows a package structure (semiconductor structure 100), wherein the adhesive material covers and contacts the plurality of first spacer structures and the plurality of second spacer structures (see FIG. 1 and related text).  
Regarding claim 6, Wang shows a package structure (semiconductor structure 100), wherein the adhesive material covers one of the pluralities of first spacer 
Regarding claim 7, Wang shows a package structure (semiconductor structure 100), wherein each of the plurality of first spacer structures is a ball structure, a core-shell structure or a pillar structure (see FIG. 1 and related text).  
Regarding claim 8, Wang shows a package structure (semiconductor structure 100), comprising: a circuit substrate; an interposer structure disposed on the circuit substrate and electrically connected to the circuit substrate; a plurality of semiconductor dies disposed on the interposer structure and electrically connected to the interposer structure; a lid structure disposed on the circuit substrate, wherein the lid structure comprises a cover portion located over the plurality of semiconductor dies and sidewall portions joined with the cover portion and surrounding the plurality of semiconductor dies and the interposer structure, and the sidewall portions are attached to the circuit substrate through an adhesive material; a thermal interface material disposed in between the plurality of semiconductor dies and the cover portion of the lid structure; and a plurality of first spacer structures disposed in between the circuit substrate and the sidewall portions of the lid structure adjacent to the adhesive material (see FIG. 1 and related text).  
Regarding claim 9, Wang shows a package structure (semiconductor structure 100), wherein the circuit substrate comprises a plurality of openings that exposes conductive pads of the circuit 
Regarding claim 10, Wang shows a package structure (semiconductor structure 100), wherein the plurality of first spacer structures is attached on dielectric layers of the circuit substrate (see FIG. 1 and related text).  
Regarding claim 12, Wang shows a package structure (semiconductor structure 100), further comprising a plurality of second spacer structures surrounding the plurality of first spacer structures, wherein the plurality of second spacer structures is disposed in between the circuit substrate and the sidewall portions of the lid structure adjacent to the adhesive material (see FIG. 1 and related text).  
Regarding claim 13, Wang shows a package structure (semiconductor structure 100), wherein the adhesive material is located in between the plurality of first spacer structures and the plurality of second spacer structures, and spaced apart from the plurality of first spacer structures and the plurality of second spacer structures (see FIG. 1 and related text).  
Regarding claim 14, Wang shows a package structure (semiconductor structure 100), wherein the adhesive material covers at least one of the pluralities of first spacer structures and the plurality of second spacer structures (see FIG. 1 and related text).
Allowable Subject Matter
Claims 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893